Citation Nr: 0630084	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  01-03 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a testicular 
nodule.

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for granulomatous 
disease.

4.  Entitlement to service connection for chronic bronchitis.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for anemia.

7.  Entitlement to service connection for periodontitis.

8.  Entitlement to service connection for hemorrhoids.

9.  Entitlement to service connection for depression.

10.  Entitlement to service connection for migraine 
headaches.

11.  Entitlement to service connection for carpal tunnel 
syndrome.

12.  Entitlement to service connection for hypertension.

13.  Entitlement to an increased rating for arteriosclerotic 
heart disease, currently evaluated as 60 percent disabling.

14.  Entitlement to an increased rating for sinusitis, 
currently evaluated as 30 percent disabling.

15.  Entitlement to an increased rating for allergic 
rhinitis, currently evaluated as 30 percent disabling.

16.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

17.  Entitlement to an increased rating for degenerative 
discospondylosis of the lumbar spine, evaluated as 20 percent 
disabling prior to December 3, 2003 and as 40 percent 
disabling from December 2, 2003.

18.  Entitlement to an increased rating for cervical 
spondylosis with disc disease, status post laminectomy, 
currently evaluated as 60 percent disabling.

19.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person or by 
reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from June 1964 to November 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

While a letter was sent to the veteran in November 2001, that 
letter did not provide notice pertaining to all of the issues 
currently certified to the Board, and did not include the 
notice that is required by Peligrini.  Current notice, 
regarding all issues currently on appeal, should be sent to 
the veteran.  

The veteran is notified that if he has any evidence 
pertaining to his claims that was not previously submitted to 
VA, he should submit such evidence.

In light of the discussion above, the Board has concluded 
that additional development is necessary.  Accordingly, the 
case is REMANDED for the following action:

The RO should send a letter with respect 
to the issues on appeal that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 
(b), to include notice that the veteran 
should submit any pertinent evidence in 
his possession.  The veteran should be 
given the appropriate amount of time to 
respond.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


